 



EXHIBIT 10.01
INTERWOVEN, INC.
INDEMNITY AGREEMENT
     This Indemnity Agreement (the “Agreement”), dated as of
                     , is made by and between Interwoven, Inc., a Delaware
corporation (the “Company”), and                      (the “Indemnitee”), who is
an Indemnifiable Person, as defined in Section 1.6 of this Agreement.
RECITALS
     A. The Company is aware that competent and experienced persons are
increasingly reluctant to serve as representatives of corporations unless they
are protected by comprehensive liability insurance and/or indemnification, due
to increased exposure to litigation costs and risks resulting from their service
to such corporations, and due to the fact that the exposure frequently bears no
relationship to the compensation of such representatives;
     B. The members of the Board of Directors of the Company (the “Board”),
based on their experience as business managers, have concluded that to retain
and attract talented and experienced individuals to serve as representatives of
the Company, and to encourage such individuals to take the business risks
necessary for the success of the Company, it is necessary for the Company to
contractually indemnify them, and to assume for itself maximum liability for
Expenses and Other Liabilities in connection with claims against such
representatives in connection with their service to the Company;
     C. Section 145 of the Delaware General Corporation Law, under which the
Company is organized (“Section 145” of the “Delaware Law”), empowers the Company
to indemnify by agreement its officers, directors, employees and agents, and
persons who serve, at the request of the Company, as directors, officers,
employees or agents of other corporations, partnerships, joint ventures, trusts
or other enterprises, and expressly provides that the indemnification provided
by Section 145 is not exclusive; and
     D. The Company desires and has requested that Indemnitee serve or continue
to serve as a representative of the Company free from undue concern for claims
for damages arising out of or related to Indemnitee’s services to the Company.
AGREEMENT
     NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
agree as follows:
     1. Definitions. For purposes of this Agreement, the following terms have
the meanings as set forth below:
          1.1 An “Affiliate” of the Company is any corporation, partnership,
limited liability company, joint venture, trust or other enterprise for which
Indemnitee is, was or will be serving as a director, officer, trustee, manager,
member, partner, employee, agent, attorney,

 



--------------------------------------------------------------------------------



 



consultant, fiduciary, or in any other similar capacity at the request, election
or direction of the Company, and including, but not limited to, any employee
benefit plan of the Company.
          1.2 A “Change in Control” means the earliest to occur after the date
of the Agreement of any of the following events:
               (a) Acquisition of Stock by Third Party. Any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended), other than a Subsidiary or a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or Subsidiary, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 20% or more of
the total voting power represented by the Company’s then-outstanding capital
stock;
               (b) Change in Board of Directors. During any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board and any new director whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
               (c) Corporate Transactions. The stockholders of the Company
approve a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation that would result in the outstanding
capital stock of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into capital
stock of the surviving entity) at least 80% of the total voting power
represented by the capital stock of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or
               (d) Liquidation. The stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company (in one transaction or a series of transactions) of
all or substantially all of the Company’s assets.
          1.3 References to the “Company” in the context of Indemnitee’s service
to, for or on behalf of the Company, shall include any Subsidiary and/or
Affiliate of the Company for which Indemnitee serves as an Indemnifiable Person;
in addition, the term “Company” includes, in the event of a Change in Control,
(i) the resulting corporation, and (ii) any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers and employees or agents, so that if Indemnitee
is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture trust or other enterprise, Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.
          1.4 “Expenses” includes all direct and indirect costs of any type or
nature whatsoever (including, without limitation, all attorneys’ fees and
related disbursements, and

2



--------------------------------------------------------------------------------



 



other out-of-pocket costs), paid or incurred by Indemnitee in connection with
either the investigation, defense or appeal of, or being a witness in a
Proceeding, or establishing or enforcing a right to indemnification under this
Agreement, Section 145 or otherwise; provided, however, that Expenses shall not
include any judgments, fines, ERISA excise taxes or penalties or amounts paid in
settlement of a Proceeding.
          1.5 An “Indemnifiable Event” is any event or occurrence related to
Indemnitee’s service for the Company as an Indemnifiable Person, or by reason of
anything done or not done, or any act or omission, by Indemnitee in any such
capacity.
          1.6 An “Indemnifiable Person” is any person who is or was a director,
officer, employee, attorney, trustee, manager, member, partner, consultant or
other agent or fiduciary of the Company.
          1.7 “Independent Counsel” means legal counsel that has not performed
services for the Company or Indemnitee in the five years preceding the time in
question and that would not, under applicable standards of professional conduct,
have a conflict of interest in representing either the Company or Indemnitee.
          1.8 “Other Liabilities” means any and all liabilities of any type
whatsoever, including, but not limited to, judgments, fines, ERISA (or other
benefit plan related) excise taxes or penalties, and amounts paid in settlement
and all interest, taxes, assessments and other charges paid or payable in
connection with or in respect of any such judgments, fines, ERISA (or other
benefit plan) related excise taxes or penalties, or amounts paid in settlement.
          1.9 A “Proceeding” includes any threatened, pending, or completed
action, suit or other proceeding, whether civil, criminal, administrative,
investigative, legislative or any other type whatsoever, formal or informal,
including any arbitration or other alternative dispute resolution and including
any appeal of any of the foregoing.
          1.10 A “Subsidiary” of the Company is any corporation of which more
than 50% of the outstanding voting securities is owned directly by the Company.
     2. Agreement to Serve. Indemnitee agrees to serve and/or continue to serve
the Company as an Indemnifiable Person, in the capacity or capacities in which
Indemnitee currently serves as an Indemnifiable Person, and any additional
capacity in which Indemnitee may agree to serve, at the will of the Company (or
under separate agreement, if such agreement exists), faithfully and to the best
of Indemnitee’s ability, until such time as Indemnitee’s service in a particular
capacity shall end according to the terms of an agreement, or in accordance with
the applicable provisions of the Company’s Certificate of Incorporation or
Bylaws, governing law, or otherwise; provided, however, that Indemnitee may at
any time and for any reason resign from such position (subject to any
contractual obligation that Indemnitee may have assumed apart from this
Agreement) and that the Company shall have no obligation under this Agreement to
continue to employ Indemnitee in such capacity or capacities.

3



--------------------------------------------------------------------------------



 



     3. Directors’ and Officers’ Insurance.
          3.1 Reasonable Efforts. So long as Indemnitee shall continue to serve
the Company as an Indemnifiable Person and thereafter so long as Indemnitee
shall be subject to any possible claim or threatened, pending or completed
Proceeding as a result of an Indemnifiable Event, the Company shall use
reasonable efforts to maintain in full force and effect for the benefit of
Indemnitee as an insured (i) liability insurance issued by one or more reputable
insurers and having the policy amount and deductible deemed appropriate by the
Board and providing in all respects coverage at least comparable to and in the
same amount as that being provided to the Chairman of the Board, the Chief
Executive Officer or Chief Financial Officer of the Company when such insurance
is purchased, and (ii) any replacement or substitute policies issued by one or
more reputable insurers providing in all respects coverage at least comparable
to and in the same amount as that being provided to the Chairman of the Board,
the Chief Executive Officer or Chief Financial Officer of the Company when such
replacement or substitute policies are purchased (“D&O Insurance”). The
purchase, establishment and maintenance of any such insurance or other
arrangements shall not in any way limit or affect the rights and obligations of
the Company or of Indemnitee under this Agreement except as expressly provided
herein, and the execution and delivery of this Agreement by the Company and
Indemnitee shall not in any way limit or affect the rights and obligations of
the Company or the other party or parties thereto under any such insurance or
other arrangement.
          3.2 Good Faith Determination. Notwithstanding the foregoing, the
Company shall have no obligation to obtain or maintain D&O Insurance if the
Company determines in good faith that such insurance is not reasonably
available, the premium costs for such insurance are disproportionate to the
amount of coverage provided, the coverage provided by such insurance is limited
by exclusions so as to provide an insufficient benefit, or Indemnitee is covered
by similar insurance maintained by a Subsidiary or Affiliate of the Company.
     4. Mandatory Indemnification.
          4.1 Agreement to Indemnify. In the event Indemnitee is a person who
was or is a party to or witness in or is threatened to be made a party to or
witness in any Proceeding by reason of an Indemnifiable Event, the Company shall
indemnify Indemnitee from and against any and all Expenses and Other Liabilities
incurred by Indemnitee in connection with (including in preparation for) such
Proceeding to the fullest extent not prohibited by the provisions of the
Company’s Certificate of Incorporation, Bylaws and Delaware Law, as these may be
amended from time to time, but only to the extent that such amendments permit
the Company to provide broader indemnification rights than the Certificate of
Incorporation, Bylaws or Delaware Law permitted prior to the adoption of such
amendment.
          4.2 Exception for Amounts Covered by Directors’ and Officers’
Insurance. Notwithstanding the foregoing, the Company shall not be obligated to
indemnify Indemnitee for expenses or liabilities of any type whatsoever
(including, but not limited to, judgments, fines, ERISA excise taxes or
penalties, and amounts paid in settlement) to the extent such have been paid
directly to Indemnitee by D&O Insurance.
          4.3 Change in Law. In the event of any change, after the date of this
Agreement, in any applicable law, statute or rule which expands the Company’s
right, as a Delaware corporation, to indemnify an Indemnifiable Person, such
changes shall be, ipso facto, within the purview of Indemnitee’s rights and
Company’s obligations, under this Agreement. In

4



--------------------------------------------------------------------------------



 



the event of any change in any applicable law, statute or rule which narrows the
Company’s right, as a Delaware corporation, to indemnify an Indemnifiable
Person, such changes, to the extent required by such law, statute or rule to be
applied to this Agreement, shall have the effect on this Agreement and the
parties’ rights and obligations hereunder as is required by such law, statute or
rule.
     5. Partial Indemnification and Contribution.
          5.1 Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses or Other Liabilities but not entitled, however, to
indemnification for the total amount of such Expenses or Liabilities, the
Company shall nevertheless indemnify Indemnitee for such total amount except as
to the portion thereof to which Indemnitee is not entitled by the provisions of
the Company’s Bylaws or Delaware Law. In any review or Proceeding to determine
the extent of indemnification, the Company shall bear the burden to establish,
by clear and convincing evidence, the lack of a successful resolution of a
particular claim, issue or matter and which amounts sought in indemnity are
allocable to claims, issues or matters which were not successfully resolved.
          5.2 Contribution. If the Indemnitee is not entitled to the
indemnification provided in Section 4 for any reason other than the statutory
limitations set forth in Delaware Law, then in respect of any threatened,
pending or completed proceeding in which the Company is jointly liable with the
Indemnitee (or would be if joined in such proceeding), the Company shall
contribute to the amount of expenses (including attorneys’ fees), judgments,
fines and amounts paid in settlement actually and reasonably incurred and paid
or payable by the Indemnitee in such proportion as is appropriate to reflect
(i) the relative benefits received by the Company on the one hand and the
Indemnitee on the other hand from the transaction from which such proceeding
arose and (ii) the relative fault of the Company on the one hand and of the
Indemnitee on the other hand in connection with the events which resulted in
such expenses, judgments, fines or settlement amounts, as well as any other
relevant equitable considerations. The relative fault of the Company on the one
hand and of the Indemnitee on the other hand shall be determined by reference
to, among other things, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent the circumstances resulting in
such expenses, judgments, fines or settlement amounts. The Company agrees that
it would not be just and equitable if contribution pursuant to this Section 5
were determined by pro rata allocation or any other method of allocation that
does not take account of the foregoing equitable considerations.
     6. Mandatory Advancement of Expenses. If requested by Indemnitee, the
Company shall advance all Expenses reasonably incurred by Indemnitee in
connection with (including in preparation for) a Proceeding to which Indemnitee
is a party or is threatened to be made a party by reason of the fact that
Indemnitee is or was an Indemnifiable Person or by reason of anything done or
not done by him in any such capacity. Indemnitee hereby undertakes to repay such
amounts advanced if, and only if and to the extent that, it shall ultimately be
determined that Indemnitee is not entitled to be indemnified by the Company
under the provisions of this Agreement, the Company’s Certificate of
Incorporation or Bylaws, Delaware Law or otherwise. The advances to be made
hereunder shall be paid by the Company to Indemnitee within thirty (30) days
following delivery of a written request therefor by Indemnitee

5



--------------------------------------------------------------------------------



 



to the Company. Indemnitee’s undertaking to repay any Expenses advanced to
Indemnitee hereunder shall be unsecured and shall not be subject to the accrual
or payment of any interest thereon.
     7. Notice and Other Indemnification Procedures.
          7.1 Notification. Promptly following the time that Indemnitee has
notice of the commencement of or the threat of commencement of any Proceeding,
Indemnitee shall, if Indemnitee believes that indemnification or advancement of
Expenses may be sought from the Company under this Agreement with respect to
such Proceeding, notify the Company of the commencement or threat of
commencement thereof. However, a failure to so notify the Company promptly
following Indemnitee’s receipt of such notice shall not relieve the Company from
any liability that it may have to Indemnitee except to the extent that the
Company is materially prejudiced in its defense of such Proceeding as a result
of such failure.
          7.2 Insurance and Other Matters. If the Company has D&O Insurance in
effect at the time a notice of the commencement of a Proceeding pursuant to
Section 7.1 hereof is received, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all reasonable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such insurance policies.
          7.3 Assumption of Defense. In the event the Company shall be obligated
to advance the Expenses for any Proceeding against Indemnitee, the Company shall
be entitled to assume the defense of such Proceeding upon delivery of written
notice to Indemnitee of its election to assume the defense of such Proceeding,
and upon Indemnitee’s approval of counsel designated by the Company (which
approval shall not be unreasonably withheld) and retention of such counsel by
the Company. Following delivery of such written notice, approval of such counsel
by Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees and expenses of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding;
provided that (i) Indemnitee shall have the right to employ his own counsel in
any such Proceeding at Indemnitee’s expense; (ii) Indemnitee shall have the
right to employ his own counsel in connection with any such Proceeding, at the
expense of the Company, if such counsel serves in a review, observer, advice and
counseling capacity and does not otherwise materially control or participate in
the defense of such Proceeding; and (iii) if (x) the employment of counsel by
Indemnitee has been previously authorized by the Company, (y) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense and have notified the
Board in writing of such conflict, or (z) the Company fails to employ counsel to
assume the defense of such Proceeding, then the fees and expenses of
Indemnitee’s counsel shall be subject to indemnification and/or advancement
pursuant to the terms of this Agreement.
          7.4 Settlement. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent. Neither the
Company nor any Subsidiary or Affiliate of the Company shall enter into a
settlement of any Proceeding that might result in the imposition of any Expense,
Other Liability, penalty, limitation or detriment on Indemnitee,

6



--------------------------------------------------------------------------------



 



whether indemnifiable under this Agreement or otherwise, without Indemnitee’s
written consent. Neither the Company nor Indemnitee shall unreasonably withhold
consent from any settlement of any Proceeding.
     8. Determination of Right to Indemnification.
          8.1 Success on the Merits or Otherwise. To the extent Indemnitee has
been successful on the merits or otherwise in defense of any Proceeding referred
to in Section 4.1 of this Agreement or in the defense of any claim, issue or
matter described therein, the Company shall indemnify Indemnitee against
Expenses actually and reasonably incurred by him in connection with the
investigation, defense or appeal of such proceeding, or such claim, issue or
matter, as the case may be.
          8.2 Indemnification in Other Situations. In the event that Section 8.1
above is inapplicable, or does not apply to the entire proceeding, the Company
shall nonetheless indemnify Indemnitee unless the Company shall prove by clear
and convincing evidence to a forum listed in Section 8.3 below that Indemnitee
has not met the applicable standard of conduct required to entitle Indemnitee to
such indemnification.
          8.3 Forum. Indemnitee shall be entitled to select the forum in which
the validity of the Company’s claim under Section 8.2 hereof that Indemnitee is
not entitled to indemnification will be heard from among the following:
               (a) A quorum of the Board consisting of directors who are not
parties to the Proceeding for which indemnification is being sought;
               (b) A panel of three arbitrators, one of whom is selected by the
Company, another of whom is selected by Indemnitee, and the last of whom is
selected by the first two arbitrators so selected; or
               (c) Independent Counsel selected by Indemnitee, and approved by
the Board, which approval may not be unreasonably withheld, which counsel shall
make such determination in a written opinion.
               The selected forum shall be referred to herein as the “Reviewing
Party”. Notwithstanding the foregoing, following any Change in Control, the
Reviewing Party shall be Independent Counsel selected in the manner provided in
(c) above.
          8.4 Submission of Information to the Reviewing Party. As soon as
practicable, and in no event later than thirty (30) days after receipt by the
Company of written notice of Indemnitee’s choice of forum pursuant to
Section 8.3 above, the Company and Indemnitee shall each submit to the Reviewing
Party such information as they believe is appropriate for the Reviewing Party to
consider. The Reviewing Party shall arrive at its decision within a reasonable
period of time following the receipt of all such information from the Company
and Indemnitee but in no even later than thirty (30) days following the receipt
of all such information, provided that the time by which the Reviewing Party
must reach a decision may be extended by mutual agreement of the Company and
Indemnitee. All expenses associated

7



--------------------------------------------------------------------------------



 



with the process set forth in this Section 8.4, including but not limited to the
Expenses of the Reviewing Party, shall be paid by the Company.
          8.5 Delaware Court of Chancery. If the forum listed in Section 8.3
hereof selected by Indemnitee determines that Indemnitee is entitled to
indemnification with respect to a Proceeding, such determination shall be final
and binding on the Company. If the forum listed in Section 8.3 hereof selected
by Indemnitee determines that Indemnitee is not entitled to indemnification with
respect to a specific proceeding, Indemnitee shall have the right to apply to
the Delaware Court of Chancery, the court in which that proceeding is or was
pending or any other court of competent jurisdiction, for the purpose of
determining whether Indemnitee is entitled to indemnification and enforcing
Indemnitee’s right to indemnification pursuant to the Agreement.
          8.6 Expenses. Notwithstanding any other provision in this Agreement to
the contrary, the Company shall indemnify Indemnitee against all Expenses
incurred by Indemnitee in connection with any hearing or Proceeding under this
Section 8 involving Indemnitee and against all Expenses and Other Liabilities
incurred by Indemnitee in connection with any other Proceeding between the
Company and Indemnitee involving the interpretation or enforcement of the rights
of Indemnitee under this Agreement unless a court of competent jurisdiction
finds that each of the material claims and/or defenses of Indemnitee in any such
Proceeding was frivolous or made in bad faith.
          8.7 Determination of Good Faith. For purposes of any determination of
whether Indemnitee acted in “good faith,” Indemnitee shall be deemed to have
acted in good faith if in taking or failing to take the action in question
Indemnitee relied on the records or books of account of the Company or a
Subsidiary or Affiliate of the Company, including financial statements, or on
information, opinions, reports or statements provided to Indemnitee by the
officers or other employees of the Company or a Subsidiary or Affiliate of the
Company in the course of their duties, or on the advice of legal counsel for the
Company or a Subsidiary or Affiliate of the Company, or on information or
records given or reports made to the Company or a Subsidiary or Affiliate of the
Company by an independent certified public accountant or by an appraiser or
other expert selected by the Company or a Subsidiary or Affiliate of the
Company, or by any other person (including legal counsel, accountants and
financial advisors) as to matters Indemnitee reasonably believes are within such
other person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company. In connection with any
determination as to whether Indemnitee is entitled to be indemnified hereunder,
or to advancement of Expenses, the Reviewing Party or court shall presume that
Indemnitee has satisfied the applicable standard of conduct and is entitled to
indemnification or advancement of Expenses, as the case may be, and the burden
of proof shall be on the Company to establish, by clear and convincing evidence,
that Indemnitee is not so entitled. The provisions of this Section 8.7 shall not
be deemed to be exclusive or to limit in any way the other circumstances in
which Indemnitee may be deemed to have met the applicable standard of conduct
set forth in this Agreement. In addition, the knowledge and/or actions, or
failures to act, of any other person serving the Company or a Subsidiary or
Affiliate of the Company as an Indemnifiable Person shall not be imputed to
Indemnitee for purposes of determining the right to indemnification hereunder.

8



--------------------------------------------------------------------------------



 



     9. Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:
          9.1 Claims Initiated by Indemnitee. To indemnify or advance Expenses
to Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
Proceedings (a) specifically authorized by the Board, (b) brought to establish
or enforce a right to indemnification and/or advancement of Expenses under this
Agreement, the Company’s Certificate of Incorporation or Bylaws, or any statute
or law or otherwise, or (c) to discharge Indemnitee’s fiduciary
responsibilities, whether under ERISA or otherwise, but such indemnification or
advancement of Expenses may be provided by the Company in specific cases if the
Board finds it to be appropriate; or
          9.2 Unauthorized Settlements. To indemnify Indemnitee hereunder for
any amounts paid in settlement of a Proceeding unless the Company consents in
advance in writing to such settlement, which consent shall not be unreasonably
withheld;
          9.3 Section 16(b) Actions. To indemnify Indemnitee on account of any
suit in which judgment is rendered against Indemnitee for an accounting of
profits made from the purchase or sale by Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) of the Securities Exchange
Act of 1934 and amendments thereto or similar provisions of any federal, state
or local statutory law; or
          9.4 Unlawful Indemnification. To indemnify Indemnitee for Other
Liabilities if a final decision by a court having jurisdiction in the matter
shall determine that such indemnification is not lawful or if such
indemnification is otherwise prohibited by law. In this respect, the Company and
Indemnitee have been advised that the Securities and Exchange Commission takes
the position that indemnification for liabilities arising under the federal
securities law is against public policy and is, therefore, unenforceable and
that claims for indemnification should be submitted to appropriate courts for
adjudication.
     10. Non-exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to acts or
omissions in Indemnitee’s official capacity and as to acts or omissions in
another capacity while serving the Company as an Indemnifiable Person, and
Indemnitee’s rights hereunder shall continue after Indemnitee has ceased serving
the Company as an Indemnifiable Person and shall inure to the benefit of the
heirs, executors and administrators of Indemnitee.
     11. General Provisions.
          11.1 Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification and advancement of Expenses to Indemnitee to the fullest extent
now or hereafter permitted by law, except as expressly limited herein.

9



--------------------------------------------------------------------------------



 



          11.2 Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(a) the validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 11.1 hereof.
          11.3 Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
          11.4 Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary or desirable to secure such rights and to enable
the Company effectively to bring suit to enforce such rights.
          11.5 Successors and Assigns. The terms of this Agreement shall bind,
and shall inure to the benefit of, the successors and assigns of the parties
hereto.
          11.6 Notice. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given if
(a) delivered by hand and a receipt is provided by the party to whom such
communication is delivered, (b) mailed by certified or registered mail with
postage prepaid, return receipt requested, on the signing by the recipient of an
acknowledgement of receipt form accompanying delivery through the U.S. mail,
(c) by personal service by a process server, (d) delivered to the recipient’s
address by overnight delivery (e.g., FedEx, UPS or DHL) or other commercial
delivery service, (e) delivered by facsimile or (f) delivered electronically by
email. Addresses for notice to either party are as shown on the signature page
of this Agreement, or as subsequently modified by written notice complying with
the provisions of this Section 11.5. Delivery of communications to the Company
with respect to this Agreement shall be sent to the attention of the Company’s
General Counsel.
          11.7 No Presumptions. For purposes of this Agreement, the termination
of any Proceeding, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law or otherwise.
In addition, neither the failure of the Company nor of a Reviewing Party to have
made a determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Company, or a Reviewing Party that Indemnitee has not met such standard of
conduct or did not have such

10



--------------------------------------------------------------------------------



 



belief, prior to the commencement of Proceedings by Indemnitee to secure a
judicial determination by exercising Indemnitee’s rights under Section 8.5 of
this Agreement shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has failed to meet any particular standard of conduct or did not
have any particular belief or is not entitled to indemnification under
applicable law or otherwise.
          11.8 Survival of Rights. The rights conferred on Indemnitee by this
Agreement shall continue after Indemnitee has ceased to serve the Company as an
Indemnifiable Person and shall inure to the benefit of Indemnitee’s heirs,
executors and administrators.
          11.9 Specific Performance, Etc. The parties recognize that if any
provision of this Agreement is violated by the Company, Indemnitee may be
without an adequate remedy at law. Accordingly, in the event of any such
violation, Indemnitee shall be entitled, if Indemnitee so elects, to institute
Proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as Indemnitee may elect to pursue.
          11.10 Counterparts. This Agreement may be executed in counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same agreement. Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.
          11.11 Headings. The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.
          11.12 Governing Law. This Agreement shall be governed exclusively by
and construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
with Delaware.
          11.13 Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement.
[Remainder of Page Intentionally Left Blank]

11



--------------------------------------------------------------------------------



 



     The parties hereto have entered into this Indemnity Agreement effective as
of the date first written above.

                      INTERWOVEN, INC.     Address:   160 East Tasman Drive
San Jose, CA 95134
 
           
 
      By:    
 
           
 
           
 
      Its:    
 
           
 
                    INDEMNITEE:
 
                     
 
           
 
  Address:                  
 
           
 
                     

[Signature Page to Interwoven, Inc. Indemnity Agreement]